           Case 4:16-cr-00516-HSG Document 298 Filed 03/22/21 Page 1 of 2



 1   Patrick D. Robbins (CABN 152288)
     SHEARMAN & STERLING LLP
 2   535 Mission Street, 25th Floor
     San Francisco, CA 94105-2997
 3   Telephone: 415.616.1100
     Facsimile: 415.616.1199
 4   Email: probbins@shearman.com

 5
     Attorney for Defendant Kenneth Lee Kemp
 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKAND DIVISION

12
      UNITED STATES OF AMERICA,                                 Case No.: 4:16-cr-0516-HSG
13
                           Plaintiff,                           STIPULATION AND ORDER
14                                                              CONTINUING STATUS
             v.                                                 HEARING ON SUPERVISED
15                                                              RELEASE VIOLATION FROM
      KENNETH LEE KEMP,                                         MARCH 22 TO APRIL 5, 2021
16
                          Defendant.
17

18

19          WHEREAS, defendant Kenneth Kemp made an initial appearance before the Magistrate
20   Judge on February 19, 2021, on a Petition from U.S. Probation alleging Supervised Release
21   violations; and
22          WHEREAS, counsel was appointed for Mr. Kemp by the Magistrate Judge on February 23,
23   2021, at which time the matter was set for status conference before this Court on March 22, 2021 at
24   2:00 p.m.; and
25          WHEREAS, U.S. Probation has produced relevant discovery, and counsel for Mr. Kemp
26   requires additional time to review that discovery and the record in this matter, and to communicate
27   with Mr. Kemp; and
28          WHEREAS, counsel for the United States, the U.S. Probation Officer, and counsel for Mr.

     STIPULATION AND ORDER
     CASE NO.: 4:16-cr-0516-HSG                      1                                   SFDOCS01/329754.1
           Case 4:16-cr-00516-HSG Document 298 Filed 03/22/21 Page 2 of 2



 1   Kemp are all agreeable to a three week continuance of this matter:

 2          IT IS HEREBY STIPULATED AND AGREED between the parties to this stipulation,

 3   with the Court’s permission, that the status conference relating to Mr. Kemp’s Supervised Release

 4   be continued to Monday, April 5, 2021, at 2:00 p.m.

 5   IT IS SO STIPULATED.
 6
      Dated: March 19, 2021                          By:       /s/ Patrick D. Robbins
 7                                                           Patrick D. Robbins
                                                             Attorney for Defendant Kenneth Kemp
 8

 9

10

11

12    Dated: March 19, 2021
                                                             STEPHANIE HINDS
13                                                           Acting United States Attorney
14
                                                               /s/ Anna P. Nguyen
15
                                                             Anna P. Nguyen
16                                                           Special Assistant United States Attorney

17

18

19          IT IS SO ORDERED.

20

21   DATED: 3/22/2021
                                                           HAYWOOD S. GILLIAM, JR.
22                                                         United States District Judge

23

24

25

26

27

28

     STIPULATION AND ORDER
     CASE NO.: 4:16-cr-0516-HSG                     2                                     SFDOCS01/329754.1
